COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-220-CV
 
THE HASHEMITE KINGDOM                                                    APPELLANT
OF JORDAN
 
V.
 
LAYALE ENTERPRISES, S.A.                                                      APPELLEE 
 
------------
 
FROM THE 
67TH DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION
 AND JUDGMENT
 
------------
        On August 4, 2003, we notified Appellant The Hashemite Kingdom of
Jordan, in accordance with rule 42.3(a), that this court may not have
jurisdiction over this appeal from the trial court’s July 22, 2003 orders striking
Appellant/Intervenor’s pleadings and denying Appellant/Intervenor’s motion to
dismiss that case.  Tex. R. App. P. 42.3(a).  We stated that the appeal would
be dismissed for want of jurisdiction unless Appellant or any party desiring to
continue the appeal filed within ten days a response showing grounds for
continuing the appeal.  See id.  Both Appellant and Appellee responded.
        In the interim, the trial court entered a final judgment and subsequently
granted a new trial to HMS Aviation, the defendant in the underlying suit. 
Because there is now no final judgment and because the trial court has granted
a new trial, this appeal is ordered dismissed for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f); Cummins v. Paisan Constr. Co., 682 S.W.2d 235,
235-36 (Tex. 1984).
 
                                                                  PER CURIAM
PANEL M:  WALKER, LIVINGSTON, and DAUPHINOT, JJ.
DELIVERED:  December 4, 2003